                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DEANO MCCORT,

                        Plaintiff,

vs.                                                          Case No.: 2:17-cv-620
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson

MUSKINGUM COUNTY, et al.,

                        Defendants.


                                                  ORDER

        On January 28, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Defendants Muskingum County, the Muskingum County

Sheriff’s Department, the Muskingum County Jail, Matt Lutz, David Soschi, and Travis

Nicholas’ Motion for Summary Judgment be granted in part and denied in part. (See Report and

Recommendation, Doc. 63). The parties were advised of their right to object to the Report and

Recommendation. This matter is now before the Court on Defendant Travis Nicholas’

Objections to the Report and Recommendation. (See Doc. 64). The Court will consider the

matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

        Defendant Travis Nicholas objects to the Magistrate Judge’s conclusion that summary

judgment on the excessive force claim against him should be denied. Defendant Nicholas’

objections are the same arguments presented in support of summary judgment, that Defendant

Nicholas did not see Plaintiff at the time of the incident and therefore he could not have been

deliberately indifferent to Plaintiff’s rights.
        The Magistrate Judge correctly set forth the requirements to maintain a prima facie claim

for excessive force, a plaintiff must satisfy two elements: (1) that defendant(s) acted under color

of state law, and (2) that defendant(s) deprived plaintiff of a federal statutory or constitutional

right. See, e.g., Flagg Bros. v. Brooks, 436 U.S. 149, 155 (1978); Searcy v. City of Dayton, 38

F.3d 282, 286 (6th Cir. 1994). Further, “a pretrial detainee must show only that force purposely

or knowingly used against him was objectively unreasonable.” Kingsley v. Hendrickson, 135 S.

Ct. 2466, 2473 (2015).

        Defendant Nicholas continues to argue that Plaintiff testified that Nicholas did not see

him and the Court agrees that the testimony suggests that Defendant Nicholas did not know that

Plaintiff was that close or that his hand was in the door. However, that is not the end of the

analysis. There has been no testimony that the open door posed a security threat, therefore no

need to use any force in shutting it, nor any force against Plaintiff. The evidence suggests that

Defendant Nicholas kicked a metal door shut crushing Plaintiff’s hand after a verbal altercation

with Plaintiff. The extent of Plaintiff’s injury could lead a jury to conclude Defendant Nicholas

used excessive force. See Kingsley, 125 S. Ct. at 2473.

        Therefore, the Court agrees with the Magistrate Judge’s conclusion that there is a genuine

issue of material fact on Plaintiff’s excessive force claim against Defendant Nicholas. For the

reasons set forth above and as stated in the Report and Recommendation, this Court finds that

Defendant Nicholas’ objections are without merit and are hereby OVERRULED.

        The Report and Recommendation, ECF No. 63, is ADOPTED and AFFIRMED.

Defendants’ Motion for Summary Judgment is GRANTED IN PART AND DENIED IN

PART.


                                                  2
       Judgment shall be entered in favor of all Defendants except Defendant Nicholas.

Plaintiff’s claim for excessive force against Defendant Nicholas remains pending.

       The Court encourages the parties to participate in mediation on this remaining claim.

The parties shall contact Magistrate Judge Jolson’s chambers to schedule.

       The Clerk shall remove Documents 34, 63, and 64 from the Court’s pending motions list.

              IT IS SO ORDERED.

                                                    /s/ George C. Smith__________________
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               3
